DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-10, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morsi et al. (US PGPUB No. 2012/0158799; Pub. Date: Jun. 21, 2012) in view of Correll, JR (US PGPUB No. 2006/0224603; Pub. Date: Oct. 5, 2006).
Regarding independent claim 1,
	Morsi discloses a computer implemented method for execution of aggregation expressions on a distributed non-relational database system, the method comprising: receiving a database operation request including at least an aggregation operation to be executed on a distributed non-relational database storing a plurality of collections of documents including at least one first collection of documents and at least one second collection of documents; See Paragraph [0028], (Disclosing a method for automatically determining and improving physical schema of a storage system managing a plurality of data sets. Data sets 14 may be stored on a variety of storage components including distributed database servers configured to store various types of relational and/or non-relational databases, i.e. a computer implemented method for execution of aggregation expressions on a distributed non-relational database system.) See Paragraph [0033], (A user or application may present a query specifying a data set and data to be retrieved which may specify retrieving a first data subset from a first storage component and a second data subset from a second storage component, i.e. receiving a database operation request including at least an aggregation operation to be executed on a distributed non-relational database storing a plurality of collections of documents including at least one first collection of documents and at least one second collection of documents.)
determining, by a computer system, an optimization for execution of the aggregation operation on the distributed non-relational database; See Paragraph [0020], (An automated process may reevaluate a physical schema in view of changes in a data set group and storage set which may present improvements in the performance of the storage set and implementing said changes, i.e. determining, by a computer system, an optimization for execution of the aggregation operation on the distributed non-relational database (e.g. the identified changes represent optimizations to the storage and retrieval process).)
providing a lookup operation using the at least one first collection of documents and the at least one second collection of documents, See Paragraph [0033], (The method includes accessing a first data subset from a first storage component and a second data subset from a second storage component, i.e. providing a lookup operation using the at least one first collection of documents and the at least one second collection of documents (e.g. retrieval of data is a lookup operation).)
wherein the lookup operation performs the aggregation operation in a series of stages, comprising: performing at least one first data operation from the aggregation operation on first data from the at least one first collection of documents to obtain a first data result; See FIG. 4 and Paragraph [0023], (FIG. 4 illustrates method 60 comprising steps of identifying a selected storage component storing a requested data set, which includes retrieval from first, second, etc. storage components, i.e. after performing at least one second data operation (e.g. retrieval from a second storage).) See Paragraph [0033], (The method includes accessing a first data subset from a first storage component, i.e. performing at least one first data operation from the aggregation operation on first data from the at least one first collection of documents to obtain a first data result. Responses from the plurality of data sources may be aggregated and presented to a user as a combined result set, i.e. wherein the lookup operation performs the aggregation operation in a series of stages (e.g. Steps 66, 68 as illustrated in FIG. 4 represent steps of retrieving first data, second data , aggregating and outputting, which represent a series of stages.)
and after performing the at least one second data operation, creating an output data structure, including at least the first and second data results obtained using the at least one first collection of documents and the at least one second collection of documents. See FIG. 4 and Paragraph [0023], (FIG. 4 illustrates method 60 comprising steps of identifying a selected storage component storing a requested data set, which includes retrieval from first, second, etc. storage components, i.e. after performing at least one second data operation (e.g. retrieval from a second storage).) See Paragraph [0033], (The method includes accessing a dataset stored on each storage component by retrieving a first data subset from a first storage component and a second data subset from a second storage component and aggregating the responses into a single query response or a single data set, i.e. creating an output data structure, including at least the first and second data results obtained using the at least one first collection of documents and the at least one second collection of documents.)
Morsi does not disclose the step wherein after performing the at least one first data operation, filtering second data from the at least one second collection of documents using the first data result to obtain a second data result;
	Correll, JR discloses the step wherein after performing the at least one first data operation, filtering second data from the at least one second collection of documents using the first data result to obtain a second data result; See Paragraph [0072], (Disclosing a system for organizing and querying data within a linear grid management system. FIG. 7 illustrates method 700 of accessing an eternal database with an eternal filter query. The method comprises a process of submitting an external filter query to receive and validate a result set which is used to generate at least one sub-query which is then provided to a node for data retrieval, i.e. after performing the at least one first data operation (e.g. the external filter query), filtering second data from the at least one second collection of documents using the first data result to obtain a second data result (e.g. the subquery based on the first data result).)
Morsi and Corell, JR are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Morsi to include the method of data retrieval using two queries as disclosed by Corell, JR. Paragraph [0029] of Correll, JR discloses that the method significantly reduces the amount of memory required to house data via compression and the elimination of indices via the linear grid management system, resulting in cost savings.

Regarding dependent claim 5,
As discussed above with claim 1, Morsi-Correll, JR discloses all of the limitations.
	Morsi further discloses the step wherein providing the lookup operation performing each of the series of stages is responsive to executing the aggregation operation. See Paragraph [0033], (The method includes a user submitting a query request to retrieve data from first, second, etc. data sources, i.e. execution of an aggregation operation. Responses from the plurality of data sources may be aggregated and presented to a user as a combined result set, i.e. providing the lookup operation performing each of the series of stages is responsive to executing the aggregation operation.   (e.g. Steps 66, 68 as illustrated in FIG. 4 represent steps of retrieving first data, second data , aggregating and outputting, which represent a series of stages.)

Regarding dependent claim 6,
As discussed above with claim 1, Morsi-Correll, JR discloses all of the limitations.
	Correll, JR further discloses the step wherein the filtering the second data using the first data result includes manipulating the second data according to the first data result of the at least one first data operation. See Paragraph [0072], (FIG. 7 illustrates method 700 of accessing an eternal database with an eternal filter query. The method comprises a process of submitting an external filter query to receive and validate a result set which is used to generate at least one sub-query which is then provided to a node for data retrieval, i.e. filtering the second data using the first data includes manipulating the second data according to the first data result (e.g. the subquery is a data manipulation directed to a node for data retrieval).)

Regarding dependent claim 7,
As discussed above with claim 1, Morsi-Correll, JR discloses all of the limitations.
Morsi further discloses the step wherein: the distributed non-relational database has at least one unstructured portion storing at least the first and second collections of documents; See Paragraph [0028], (Data sets 14 may be stored on a variety of storage components including distributed database servers configured to store various types of relational and/or non-relational databases, i.e. wherein: the distributed non-relational database has at least one unstructured portion storing at least the first and second collections of documents (e.g. one of ordinary skill in the art would recognize that non-relational storage structures are typically designed to maintain unstructured data.)
the aggregation operation targets data stored in the at least one unstructured portion of the distributed non-relational database; See Paragraph [0033], (A user or application may present a query specifying a data set and data to be retrieved which may specify retrieving a first data subset from a first storage component and a second data subset from a second storage component.) See Paragraph [0028], (Storage components may comprise non-relational databases, i.e. the optimization is for execution of the aggregation operation at least on the at least one unstructured portion of the distributed non-relational database (e.g. users may direct queries to storage components which may be embodied as non-relational databases).)
and the optimization is for execution of the aggregation operation at least on the at least one unstructured portion of the distributed non-relational database. See Paragraph [0020], (An automated process may reevaluate a physical schema in view of changes in a data set group and storage set which may present improvements in the performance of the storage set and implementing said changes.) See Paragraph [0028], (Storage components may comprise non-relational databases, i.e. the optimization is for execution of the aggregation operation at least on the at least one unstructured portion of the distributed non-relational database (e.g. users may direct queries to storage components which may be embodied as non-relational databases).)

Regarding dependent claim 8,
	As discussed above with claim 1, Morsi-Correll, JR discloses all of the limitations.
	Morsi further discloses the step wherein the database operation request is received from a client system. See Paragraph [0033], (A user or application may present a query specifying a data set and data to be retrieved, i.e. the database operation request (e.g. the user query) is received from a client system (e.g. FIG. 6 illustrating device 92 having input device(s) 104).)  

Regarding independent claim 9,
	The claim is analogous to the subject matter of independent claim 1 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 10,
As discussed above with claim 9, Morsi-Correll, JR discloses all of the limitations.
Morsi further discloses the step wherein the at least one unstructured portion of the distributed non-relational database is structurally independent of schemas of documents stored therein. See Paragraph [0028], (Storage components may be embodied as non-relational databases. Storage component capabilities are selected from a storage capability set including available or achievable storage capacity of the storage component, a storage access rate factor, a storage querying interface factor, and a storage security factor, i.e. the unstructured portion of the distributed non-relational database is structurally independent of schemas of documents stored therein (e.g. the non-relational database is characterized by the above storage metrics and not bound by particular schema).)

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 5 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 6 directed to a method or process and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 8 directed to a method or process and is rejected under similar rationale.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morsi in view of Correll, JR as applied to claim 1 above, and further in view of Swaminathan et al. (US PGPUB No. 2012/0011150; Pub. Date: Jan. 12, 2012).
Regarding dependent claim 2,
As discussed above with claim 1, Morsi-Correll, JR discloses all of the limitations.
Morsi-Correll, JR does not disclose the step wherein the at least one first collection of documents and the at least one second collection of documents each permit storage of at least documents storing data based on attribute-value pairs and having different schemas specified by respective attribute-value pairs.
Swaminathan discloses the step wherein the at least one first collection of documents and the at least one second collection of documents each permit storage of at least documents storing data based on attribute-value pairs and having different schemas specified by respective attribute-value pairs. See FIG. 2 and Paragraph [0036], (Disclosing a system for performing searching using multiple keywords. FIG. 2 illustrates system 200 having a plurality of plug-in modules 206, each having normalized schemas 209 which are mapped to particular data in the native service description 204, i.e. wherein the at least one first collection of documents and the at least one second collection of documents each permit storage of at least documents storing data based on attribute-value pairs (e.g. such as XML attribute-value pairs) and having different schemas specified by respective attribute-value pairs (e.g. each schema 209 is distinct and may relate to native service descriptions, which include attribute-value pairs).)
Morsi, Corell, JR and Swaminathan are analogous art because they are in the same field of endeavor, optimizing data retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Morsi-Corell, JR to include the method of managing a plurality of normalized schemas for data retrieval as disclosed by Swaminathan. Paragraph [0036] of Swaminathan discloses that the system is configured to manage a plurality of schemas via a single description that can be searched and recognized by any node interacting with the system.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 2 directed to a method or process and is rejected under similar rationale.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morsi in view of Correll, JR and Swaminathan as applied to claim 1 above, and further in view of Shukla et al. (US PGPUB No. 2012/0222003; Pub. Date: Aug. 30, 2012)
Regarding dependent claim 3,
As discussed above with claim 1, Morsi-Correll, JR discloses all of the limitations.
While Swaminathan discloses documents having different schemas, Morsi-Correll, JR-Swaminathan does not explicitly disclose the use of BSON data structures specifically.
Therefore, Morsi-Correll, JR-Swaminathan does not disclose the step wherein the at least one first collection of documents and the at least one second collection of documents each permit storage of at least BSON data structures having different schemas.
Shukla discloses the step wherein the at least one first collection of documents and the at least one second collection of documents each permit storage of at least BSON data structures. See Paragraph [0038], (Disclosing a method of creating an application definition for a distributed application by defining constructs corresponding with a schema of the distributed application in a technology agnostic manner. The method includes a distributed application manifest which captures the entire structure of an application and can be serialized in a variety of formats including XML, XAML, JSON and/or BSON, i.e. the at least one first collection of documents and the at least one second collection of documents each permit storage of at least BSON data structures (e.g. multiple application definitions may be stored/maintained in BSON format).)
Morsi, Correll, JR, Swaminathan and Shukla are analogous art because they are in the same field of endeavor, storage optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Morsi-Correll, JR-Swaminathan to include processing of BSON data as disclosed by Shukla. Doing so would allow the system to benefit from advantages typically associated with BSON, wherein BSON is considered to be lightweight and efficient in terms of storage and scanning. This represents an improvement in system performance since BSON is suitable for storage and sending of data.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 3 directed to a method or process and is rejected under similar rationale.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morsi in view of Correll, JR as applied to claim 1 above, and further in view of Weinberg et al. (US PGPU No. 2002/0194196; Pub. Date: Dec. 19, 2002).
Regarding dependent claim 4,
As discussed above with claim 1, Morsi-Correll, JR discloses all of the limitations.
Morsi-Correll, JR does not disclose the step wherein: at least one of the plurality of data operations targets at least one identified common field; 
providing the lookup operation is responsive to determining that at least some documents of the at least one first collection of documents and at least some documents of the at least one second collection of documents include the at least one identified common field; 
and the first data and the second data each include the at least one identified common field.
Weinberg discloses the step wherein: at least one of the plurality of data operations targets at least one identified common field; See Paragraph [0024], (Disclosing a method for transforming data from one or more source tables into one or more destination tables. The method includes creating a virtual extended record consisting of fields from a primary source table extended with lookup fields from lookup source tables that have been joined to the primary source table.) See Paragraph [0165], (Lookup is defined as using one or more pairs of matching fields from two tables to retrieve additional information, i.e. at least one of the plurality of data operations targets at least one identified common field.)
providing the lookup operation is responsive to determining that at least some documents of the at least one first collection of documents and at least some documents of the at least one second collection of documents include the at least one identified common field; See Paragraph [0024], (The method includes creating a virtual extended record consisting of fields from a primary source table extended with lookup fields from lookup source tables that have been joined to the primary source table.) See Paragraph [0165], (Lookup is defined as using one or more pairs of matching fields from two tables to retrieve additional information, i.e. providing the lookup operation is responsive to determining that at least some documents of the at least one first collection of documents and at least some documents of the at least one second collection of documents include the at least one identified common field.)
and the first data and the second data each include the at least one identified common field. See Paragraph [0024], (The created virtual extended record consisting of fields from a primary source table extended with lookup fields from lookup source tables that have been joined to the primary source table, i.e. the first data and the second data each include the at least one identified common field (e.g. the lookup fields are common fields).)
Morsi, Corell, JR and Weinberg are analogous art because they are in the same field of endeavor, optimizing data retrieval. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Morsi-Corell, JR to include the method of linking documents via lookup fields as disclosed by Weinberg. Doing so would allow the system to retrieve data from an additional table having shared fields with a primary table. This represents an improvement in the field of data retrieval by allowing more information to be retrieved efficiently.

Regarding dependent claim 11,
The claim is analogous to the subject matter of dependent claim 4 directed to a method or process and is rejected under similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO M MARI VALCARCEL/Examiner, Art Unit 2159